NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WAYNE DOUGLAS MERKLEY,                          No. 16-35527

                Plaintiff-Appellant,            D.C. No. 1:14-cv-00463-CWD

 v.
                                                MEMORANDUM*
STATE OF IDAHO; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Idaho
                   Candy W. Dale, Magistrate Judge, Presiding**

                            Submitted March 8, 2017***

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Idaho state prisoner Wayne Douglas Merkley appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional and statutory claims. We have jurisdiction under 28 U.S.C. § 1291.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            Merkley consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review de novo. Belanus v. Clark, 796 F.3d 1021, 1024 (9th Cir. 2015)

(dismissal under 28 U.S.C. § 1915A); Watison v. Carter, 668 F.3d 1108, 1112 (9th

Cir. 2012) (dismissal under 28 U.S.C. § 1915(e)(2)). We affirm.

      The district court properly dismissed Merkley’s action because Merkley

failed to allege facts sufficient to state a plausible claim for relief. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be

construed liberally, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief).

      The district court did not abuse its discretion in denying Merkley’s motion

for reconsideration because Merkley did not demonstrate grounds for

reconsideration. See Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 883, 890

(9th Cir. 2000) (setting forth standard of review and grounds for reconsideration

under Federal Rule of Civil Procedure 59).

      The district court did not err in denying Merkley’s motion to rescind his

consent to proceed before a magistrate judge because Merkley did not demonstrate

good cause or extraordinary circumstances. See Anderson v. Woodcreek Venture

Ltd., 351 F.3d 911, 915 (9th Cir. 2003) (standard of review); Dixon v. Ylst, 990

F.2d 478, 479-80 (9th Cir. 1993) (consent to proceed before a magistrate judge in a

civil case may only be withdrawn for good cause or extraordinary circumstances).

      All pending requests are denied.


                                           2                                     16-35527
AFFIRMED.




            3   16-35527